Case 2:20-cr-00026-DWM Document 23 Filed 09/30/20 Page 1of5

UNITED STATES DISTRICT COURT

DISTRICT OF MONTANA BUTTE DIVISION

UNITED STATES OF AMERICA

JUDGMENT IN A CRIMINAL CASE

 

 

 

 

Vv.
Case Number: CR 20-26-BU-DWM-1
RICARDO LOPEZ MEDINA USM Number: 18094-046
Andrew J. Nelson
Defendant’s Attorney
THE DEFENDANT:
J | pleaded guilty to count(s)
oO pleaded nolo contendere to count(s) which was
accepted by the court
c | was found guilty on count(s) after a plea of not
guilty

 

 

 

 

 

The defendant is adjudicated guilty of these offenses:
Title & Section / Nature of Offense
8:1326B.F - Illegal Reentry

Offense Ended Count
09/30/2020 |

The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

[1 The defendant has been found not guilty on count(s)

C] cCount(s) lis CI are dismissed on the motion of the United States

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.

September 30,2020  -

 

Donald W/ Molloy, \District Judge

 

      

United States Distrigt Court

Name and Title
Case 2:20-cr-00026-DWM Document 23 Filed 09/30/20 Page 2 of 5
AO 245B (Rev. 9/19) Judgment in a Criminal Case Judgment -- Page 2 of 5

DEFENDANT: RICARDO LOPEZ MEDINA
CASE NUMBER: CR 20-26-BU-DWM-1

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
Time served as to count I.
Upon the defendant’s release from custody, it is ordered that the defendant be remanded to the custody and control of
the Bureau of Immigration and Customs Enforcement as it has been established that the defendant is an alien who

may be subject to deportation proceedings. It is recommended that the Bureau of Immigration and Customs
Enforcement begin immediate removal proceedings if that is deemed appropriate.

(1 The court makes the following recommendations to the Bureau of Prisons:

xX

The defendant is remanded to the custody of the United States Marshal.
The defendant shall surrender to the United States Marshal for this district:

O

Oo at O am. O pm. on
C1 as notified by the United States Marshal.
CJ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

CJ before 2 p.m. on
1 = asnotified by the United States Marshal.
C)_asnotified by the Probation or Pretrial Services Office.

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By:

 

DEPUTY UNITED STATES MARSHAL
Case 2:20-cr-00026-DWM Document 23 Filed 09/30/20 Page 3 of 5
AO 245B (Rev. 9/19) Judgment in a Criminal Case Judgment -- Page 3 of 5

DEFENDANT: RICARDO LOPEZ MEDINA
CASE NUMBER: CR 20-26-BU-DWM-1

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of: No Term of Supervised Release
Imposed.

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

(1 The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
substance abuse. (check if applicable)
4. [] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
of restitution. (check if applicable)
You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et

seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

OO

7. ( You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.
Case 2:20-cr-00026-DWM Document 23 Filed 09/30/20 Page 4 of 5
AO 245B (Rev. 9/19) Judgment in a Criminal Case Judgment -- Page 4 of 5

DEFENDANT: RICARDO LOPEZ MEDINA
CASE NUMBER: CR 20-26-BU-DWM-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments.

 

 

 

 

 

 

 

 

 

 

Assessment JVTA AVAA Fine Restitution
Assessment** Assessment*
TOTALS $00.00 $ 0.00 $0.00 $3.00 $.00
oO The determination of restitution is deferred until An Amended Judgment in a Criminal Case
oO (AQ245C) will be entered after such determination.

The defendant must make restitution (including community restitution) to the following payees in the
amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. However, pursuant to 18 U.S.C.
§ 3664(i), all nonfederal victims must be paid before the United States is paid.

The special assessment fee is waived.

Restitution amount ordered pursuant to plea agreement 5

OO

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

L] The court determined that the defendant does not have the ability to pay interest and it is ordered that:

(1 the interest requirement is waived forthe [] fine LJ restitution

[1] _ the interest requirement for the C] fine (1 _srestitution is modified as follows:

*Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
**Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

+** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.

 
Case 2:20-cr-00026-DWM Document 23 Filed 09/30/20 Page 5 of 5
AO 245B (Rev. 9/19) Judgment in a Criminal Case Judgment -- Page 5 of 5

DEFENDANT: RICARDO LOPEZ MEDINA
CASE NUMBER: CR 20-26-BU-DWM-1

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A [Lump sum payments of $ due immediately, balance due
[) _ not later than , or
(-]_ in accordance with Oo CG, tJ OD, [] E,or F below; or
B (Payment to begin immediately (may be combined with [] C, QO Dy,or CO sF below); or
C (Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(é.g., months or years), to commence (¢.g., 30 or 60 days) after the date of this judgment,
or
D [Payment in equal 20 (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from

imprisonment to a term of supervision; or

E [1 Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release
from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
time; or

F (71 Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

DD Joint and Several
See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and
Several Amount, and corresponding payee, if appropriate.

(| Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
loss that gave rise to defendant's restitution obligation.

The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s):

OOo

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5) fine
principal, (6) fine interest, (7) community restitution, (8) JVTA Assessment, (9) penalties, and (10) costs, including cost of prosecution and court
costs.
